                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                   Civ. Case No. 5:19-CV-00027-D

 L&M COMPANIES, INC., a North Carolina
corporation, and PALUMBO FOODS, LLC.,

                      Plaintiffs

vs.

UNIQUE FOOD COMPANY, INC.,
LOUIS J. DEANGELIS, BEYERLYA.
DEANGELIS, LOUIS J. DEANGELIS, JR.,
GINA D. BISSETTE, and BISSETTE
BROTHERS, LLC,

                      Defendants
                                              I

      ORDER GRANTING MOTION OF INTERESTED PARTIES AND PROSPECTIVE
       INTERVENOR PLAINTIFFS FOR LEAVE TO APPEAR TELEPHONICALLY

        UPON CONSIDERATION of the Motion ofInterested Parties and Prospective

Intervenor Plaintiffs for Leave to Appear Telephonically (the "Motion") filed by interested

parties and prospective intervenor plaintiffs Lipman-Texas, LLC, The Thomas Colace Company,

Inc., Nickey Gregory Company, LLC, JH Honeycutt & Sons, Inc., and Nature's Way Farms, Inc.

(the "Lipman Group"), and good cause having been shown to grant the Motion, it is hereby

        ORDERED, that the Motion is GRANTED, and it is further

        ORDERED, that counsel for the Lipman Group, Kate Ellis, is permitted to appear

telephonically at the hearing on the Motion for Preliminary Injunction [Dkt. 10] before this

Court on February 19, 2019 at 8:30 a.m. EST.

Signed this ---1£_ day of February, 2019.


                                                  IED STATES DISTRICT JUDGE
